Citation Nr: 0312036	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased initial disability rating for 
left knee patellofemoral pain syndrome, rated as 10 percent 
disabling from July 13, 2000 to August 14, 2002 and as 20 
percent disabling from October 1, 2002.    


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from January 1979 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board notes that the veteran's April 2002 substantive 
appeal included a request for a Travel Board hearing.  
However, in May 2002, the veteran indicated that he desired a 
personal hearing at the RO instead of the Board hearing.  The 
RO hearing was held in June 2002.  Accordingly, the veteran's 
request for a Travel Board hearing is considered withdrawn.  
See 38 C.F.R. § 20.704 (2002).

The RO issued a rating decision in January 2003 concerning 
the veteran's October 2002 claim for an increased rating for 
his service-connected right knee disability.  Review of the 
claims folder reveals no notice of disagreement with that 
rating action.  Therefore, the matter is not currently in 
appellate status. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Manifestations of the left knee disability from July 13, 
2000 to August 14, 2002 include subjective complaints such as 
pain, increased with activity or cold or damp weather, as 
well as crepitus, stiffness, fatigability, and instability or 
a sensation of giving way; objective evidence of limited knee 
flexion due to pain, crepitus on knee motion, and tenderness 
or pain about the knee joint; and radiographic evidence of 
degenerative changes.  There is no evidence of ligamentous 
deficiency.  Indications of meniscal tear are not confirmed 
by arthroscopy.  

3.  Manifestations of the left knee disability from October 
1, 2002 consist of subjective complaints that are essentially 
unchanged, although with apparent decrease in pain; objective 
evidence of normal range of motion without pain or any 
decrease to resistance or repetition, crepitus with range of 
motion, and knee tenderness.   
 
  
CONCLUSION OF LAW

The criteria for an increased initial disability rating for 
left knee patellofemoral pain syndrome, rated as 10 percent 
disabling from July 13, 2000 to August 14, 2002 and as 20 
percent disabling from October 1, 2002 have not been met.  
38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 
5260 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the July 2001 rating decision, February 
2002 statement of the case, and supplemental statements of 
the case in October 2002 and February 2003, the RO provided 
the veteran and his representative with the applicable law 
and regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in a November 2002 
letter, the RO explained the notice and duty to assist 
provisions of the VCAA, including what evidence VA would 
attempt to obtain on his behalf and the veteran's 
responsibility to identify and, if necessary, authorize the 
release of that evidence.  The letter also listed the 
evidence currently of record and asked him to indicate 
whether additional evidence was available.  Accordingly, the 
Board finds that the veteran has received all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
treatment records, private records as authorized by the 
veteran, and several relevant medical examinations.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that recent VA treatment records make reference to the 
veteran also seeing a private physician.  However, there is 
no indication from these records or the veteran that this 
treatment relates in any way to the disability at issue here.  
In fact, in a November 2002 statement, the veteran related 
that all his medical records were at a VA facility.  There is 
no other indication from the claims folder that relevant 
evidence remains outstanding.  Therefore, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.     

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted his original claim for service 
connection for left knee disorder in July 2000.  A private 
medical record dated in April 1997 obtained in connection 
with the claim showed a diagnosis of prepatellar bursitis.  

In December 2000, the veteran was afforded a VA orthopedic 
examination.  He related a history of hyperextension-type 
left knee injury in service with subsequent intermittent 
episodes of pain and swelling.  Since service, he noted that 
cold weather bothered the knee.  He could not walk more than 
one mile and had difficulty negotiating stairs.  The veteran 
also described knee pain and an occasional popping in the 
knee when flexing it.  Physical examination of the left knee 
showed range of motion from 0 to 145 degrees.  The patella 
was stable and could not be subluxed.  There was no evidence 
of ligamentous laxity or intraarticular or subpatellar 
crepitation.  X-rays of the knee were normal.  The examiner 
stated that the symptoms were typical of chronic 
patellofemoral pain syndrome without evidence of any 
intraarticular chondromalacia.  He considered the veteran to 
have some very subtle functional impairment in view of 
symptoms associated with activities such as deep knee 
bending, squatting, running, and jumping.  The impairment was 
basically associated with pain without evidence of structural 
change, instability, incoordination, fatigability, or 
weakness at present. 

In a July 2001 rating decision, the RO granted service 
connection for left knee patellofemoral pain syndrome and 
assigned a 10 percent disability rating.  The veteran 
perfected an appeal of that decision.  

VA medical records dated in April 2001 reflected the 
veteran's complaints of left knee pain with prolonged 
standing or walking, worse with cold weather, an inability to 
kneel, and occasional "pop" in the knee.  Examination 
normal except for "popping" in knee.  The assessment was 
possible patellofemoral syndrome.  Notes from the orthopedics 
clinic dated in August 2001 showed complaint of intermittent 
diffuse left knee pain with occasional "clicking" over the 
kneecap.  It did not interfere with activities of daily 
living or other activities.  There was no instability or 
locking.  The veteran took occasional aspirin only.  
Examination was normal except for clicking with range of 
motion and very minimal discomfort with patellar grind test.  
It was noted magnetic resonance imaging (MRI) conducted in 
June 2001 showed a tiny tear in the lateral meniscus and 
diffuse cartilage abnormalities probably of degenerative 
nature.  The assessment was knee pain without gross 
instability, minimal clinical evidence of gross meniscal 
derangement, and mild signs and symptoms of early 
degenerative changes.  X-rays showed mild medial joint space 
narrowing.  The veteran returned in October 2001.  Symptoms 
and examination were unchanged, except for finding of mild 
trigger point pain at the left medial joint line.  Treatment 
was conservative and included non-steroidal anti-inflammatory 
drugs (NSAIDs) and patella tracking sleeve.  April 2002 notes 
showed similar findings and complaints.  The veteran used a 
knee brace.  

The veteran testified at a personal hearing in June 2002.  He 
had been issued a left knee brace and now took pain 
medication, Naproxen, twice a day.  He currently worked as a 
city bus driver.  He sometimes drove lower-floor buses so he 
was able to get into the bus.  The left knee locked up and 
went numb if he held it in a certain position for a long 
period without stretching it.  The veteran used a brace on 
the left knee every day; when he walked, the left knee 
sometimes gave out.  He had more weakness and fatigability in 
the leg without the brace.  The veteran described having left 
knee problems if he climbed a lot of stairs or walked a lot.  
He could not kneel on the left knee.  He could feel a 
grinding sensation in the knee.  The knee could have some 
swelling if he overexerted it.  The veteran was scheduled to 
start physical therapy for the knee.  

The veteran underwent another VA examination in July 2002.  
He complained of daily left knee stiffness, locking, 
fatigability, and lack of endurance.  Symptoms were helped 
with Naprosyn.  He did not use a brace, crutches, or cane.  
However, the veteran alleged hyperextension-type instability 
if he did not use a brace.  He had no true flare ups.  The 
veteran related that he could walk about one mile.  He could 
stand only about one-half hour without pain or stiffness.  On 
examination, left knee range of motion was from 0 to 90 
degrees with flexion stopped due to pain.  However, the 
examiner found no decreased range of motion against 
resistance or repetitive motion and no incoordination in 
motion.  There was no evidence of ligamentous instability and 
no evidence of pop or click on McMurray testing.  The 
diagnosis was patellofemoral pain syndrome of the left knee 
by history.  X-rays of the left knee showed mild narrowing of 
the patellofemoral compartment, possibly chondromalacia 
patella, and borderline narrowing of the medial compartment.  

Additional VA medical records confirmed the veteran's 
referral for physical therapy in June 2002.  Associated noted 
showed left knee range of motion from 5 to 115 degrees with 
pain.  Other findings included muscle tightness and pain to 
movement against resistance.  He was instructed to take 
Naproxen twice a day.  Notes dated in July 2002 reflected 
continued complaints.  It was noted that the veteran was 
currently on state disability.  Examination revealed 
decreased range of motion due to pain.  The veteran was 
subsequently referred to the orthopedic surgery department.  
July 2002 notes indicated that the pain was increasing and 
interfered with sleep.  He walked only one block with a brace 
on and had difficulty and a sensation of knee buckling on 
stairs.  Examination findings included left quadriceps 
atrophy, lateral left knee pain along the joint line and 
lateral patella, and range of motion from 0 to 110 degrees 
guarded by pain.  There was no varus or valgus laxity; 
anterior and posterior drawer sign and Lachman test were 
negative.  Lateral McMurray test was positive with pain.  
Subsequent July 2002 presurgical admission history and 
physical documented complaints of pain, sensation of giving 
way, stiffness, popping, and night pain.  Examination showed 
good stability and coordination of gait, normal muscle 
strength and tone, and no atrophy or abnormal movement.  The 
left knee showed no effusion, erythema, or warmth.  Motion 
was from 0 to 135 degrees.  Ligaments were stable.  McMurray 
test was positive.  

In August 2002, the veteran underwent left knee arthroscopy 
at a VA facility.  The postoperative diagnosis was 
patellofemoral arthrosis and medial femoral condyle cartilage 
lesion with no meniscal tears.  Later in August 2002, about 
two weeks post surgery, the veteran reported significant 
decrease in pain.  He was cleared to return to work without 
restriction in September 2002.  About one month post surgery 
in September 2002, the veteran indicated he was doing really 
well.  There was no swelling or mechanical symptoms and no 
use of pain medication.  Examination showed left knee range 
of motion from 0 to 120 degrees, no effusion, and no joint 
line tenderness.  He was prescribed a new brace.  

The RO's September 2002 rating decision established a 
temporary total disability rating for convalescence effective 
from the date of the veteran's left knee surgery, August 15, 
2002.  Effective October 1, 2002, is re-established the 10 
percent rating.  

In November 2002, the veteran presented for a VA orthopedic 
examination.  He related that he did fairly well after the 
August 2002 left knee arthroscopy, but sitting driving a bus 
caused pain.  He also was unstable on the knee when he tried 
to stand up.  He had daily pain, aggravated by damp and cold 
weather, as well as stiffness, fatigability, and lack of 
endurance.  The veteran could not run, walk more than one 
mile, or kneel on that knee.  He wore a knee brace and took 
occasional Tylenol.  He did not bring the brace with him for 
the examination.  Physical examination revealed range of 
motion for the left knee from 0 to 140 degrees without any 
difficulty.  There was no decreased range of motion to 
resistance or with repetitive motion.  The ligaments were 
stable.  There was no pop or click on McMurray testing.  MRI 
showed lateral meniscal tear; however, it is noted that the 
imaging report referred to the study being ordered for the 
right knee.  The diagnosis included left knee lateral 
meniscus tear by history, left knee arthroscopy, and left 
knee degenerative joint disease.  

VA medical records dated in January 2003 reflected the 
veteran's report that the August surgery improved his 
throbbing pain.  He sometimes had aching with moist air.  In 
addition, he could bend the knee more than before, but not 
completely, due to pain.  The knee could not stay bent due to 
pain.  He felt some clicking but had no knee locking.  There 
was more pain with walking downhill or down stairs.  The knee 
also had stiffness.  The veteran sometimes wore a brace with 
patellar cutout.  The physician discussed the results of the 
earlier MRI.  Examination showed crepitus with range of 
motion and point tenderness at the border of the patella.  
There was full range of motion and no effusion or joint line 
tenderness.  Lachman, McMurray, varus, and valgus testing 
were all negative.  The assessment was knee pain, 
patellofemoral osteoarthritis.  The physician doubted that 
the tear seen on MRI was real since none was seen during the 
arthroscopy.  

A rating action dated in January 2003 reflected the RO's 
award of an increased disability rating for the left knee to 
20 percent effective October 1, 2002.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The left knee disability is rated as 10 percent disabling 
from July 13, 2000 to August 14, 2002.  For this period, the 
RO rated the disability under Diagnostic Code (Code) 5257, 
other impairment of the knee.  38 C.F.R. § 4.71a.  The left 
knee is rated as 20 percent disabling from October 1, 2002 
under Code 5260, limitation of leg flexion.  The Board notes 
that degenerative changes have been found in the joint.  
Degenerative arthritis, Code 5003, is rated according to 
limitation of motion of the affected part.  Code 5261 
provides for evaluation of knee disability based on 
limitation of leg extension.  It is emphasized that, for the 
period from August 15, 2002 to September 30, 2002, the 
veteran has a temporary total disability rating pursuant to 
38 C.F.R. § 4.30, which is not a subject of the current 
appeal.  

There are several diagnostic codes for knee disability that 
provide ratings greater than 10 percent.  However, the 
evidence does not reflect ankylosis of the knee to warrant 
application of Code 5256.  Similarly, the record does not 
demonstrate the existence of dislocated semilunar cartilage 
with frequent episodes of locking, pain, and joint effusion.  
Code 5258.  Finally, there is no evidence of disability from, 
or analogous to, impairment of the tibia and fibula due to 
malunion or nonunion.  Code 5262.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  

Under Code 5257, a 10 percent rating is assigned if there is 
slight disability from recurrent subluxation or lateral 
instability.  Ratings of 20 percent and 30 percent are in 
order for moderate and severe disability, respectively.  

Under Code 5260, a 10 percent rating is awarded when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
assigned for flexion limited to 30 degrees.  A maximum 
evaluation of 30 percent is warranted for leg flexion limited 
to 15 degrees.  

Code 5261 provides a 10 percent evaluation for leg extension 
limited to 10 degrees.  If extension is limited to 15 
degrees, a 20 percent rating is assigned.  A 30 percent 
evaluation is awarded for leg extension limited to 20 
degrees.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
the knee is considered a major joints).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where the diagnostic code 
is not predicated on loss of range of motion.  Johnson v. 
Brown, 
9 Vet. App. 7 (1996) (specifically addressing knee disability 
under Code 5257).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Concerns include objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
the damaged and opposite undamaged.  38 C.F.R. § 4.59.

A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
VAOPGCPREC 9-98 (circumstances required for separate rating).

Considering Codes 5003, 5257, 5260, and 5261, as well as 
Deluca, the Board finds that the evidence does not reflect 
any overall disability picture that more closely approximates 
the criteria for a rating greater than 10 percent for the 
period from July 13, 2000 to August 14, 2002.  38 C.F.R. § 
4.7.  The record shows subjective complaints including pain, 
increased with activity or cold or damp weather, as well as 
crepitus, stiffness, fatigability, and instability or a 
sensation of giving way.  The veteran has difficulty walking 
or negotiating stairs and uses a brace.  Objectively, range 
of motion testing reveals no significant limitation of knee 
extension.  Flexion ranged from 90 to 145 degrees.  See 
38 C.F.R. § 4.71, Plate II (normal range of motion for 
knees).  The July 2002 VA examiner notes that the veteran 
stopped flexion at 90 degrees due to pain.  VA outpatient 
notes dated in June 2002 and July 2002 show flexion to 115 
degrees and 110 degrees, respectively, with pain.  However, 
the VA examiner found no decreased motion against resistance 
or on repetitive motion.  The only other findings on 
examination were crepitus on knee motion and tenderness or 
pain about the knee joint.  Although July 2002 outpatient 
examination shows left quadriceps atrophy, no abnormality is 
shown on any previous or subsequent examination.  Despite 
reports of instability, there is no evidence of ligamentous 
deficiency.  Similarly, MRI findings and clinical examination 
indicative of meniscal tear are not confirmed by arthroscopy.  
MRI shows diffuse degenerative cartilage changes.  

For the period beginning October 1, 2002, the Board again 
finds that the overall disability picture does not reflect 
severity warranting a disability rating greater than 20 
percent under any of the provisions discussed above.  
38 C.F.R. § 4.7.  The evidence shows essentially unchanged 
complaints, with the apparent exception of some decrease in 
typical pain levels.  Range of motion shown on VA examination 
is 0 to 140 degrees without evidence of pain or any decrease 
to resistance or repetition.  The balance of the examination 
is wholly normal.  VA outpatient examination in January 2003 
is similarly normal, except for findings of crepitus with 
range of motion and knee tenderness.   

The Board also notes that, although degenerative changes have 
been diagnosed, the veteran's alleged knee instability is not 
shown to be reproducible on examination.  Therefore, there is 
no basis for establishing a separate rating for arthritis and 
instability.  VAOPGCPREC 23-97. 

Finally, the Board finds no reason to refer the matter to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  The record reflects only one 
admission for arthroscopy, apparently on an outpatient basis.  
Although the veteran describes experiencing knee symptoms 
while working as a bus driver, there is no evidence or 
allegation that he is unable to continue working.   

In summary, the Board finds that the preponderance of the 
evidence is against increased initial disability ratings.  
The evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  38 C.F.R. § 4.3.  
Therefore, the appeal is denied. 


ORDER

An increased initial disability rating for left knee 
patellofemoral pain syndrome, rated as 10 percent disabling 
from July 13, 2000 to August 14, 2002 and as 20 percent 
disabling from October 1, 2002 is denied.     




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

